State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     521588
________________________________

In the Matter of DARRELL
   McCORKLE,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DARWIN E. LaCLAIR, as
   Superintendent of Franklin
   Correctional Facility,
   et al.,
                    Respondents.
________________________________


Calendar Date:   May 3, 2016

Before:   Peters, P.J., Garry, Rose, Lynch and Clark, JJ.

                               __________


     Darrell McCorkle, Coxsackie, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Superintendent of Franklin
Correctional Facility finding petitioner guilty of violating a
prison disciplinary rule.

     Determination confirmed.      No opinion.

     Peters, P.J., Garry, Rose, Lynch and Clark, JJ., concur.
                              -2-                  521588

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court